Citation Nr: 1628267	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence based on treatment for service-connected lumbar degenerative joint and disc disease with scar.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the RO denied a claim for a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence based on treatment for service-connected lumbar degenerative joint and disc disease with scar, denied a claim for service connection for an acquired psychiatric disorder, to include PTSD, and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a right hip disability.  

In a supplemental statement of the case, dated in December 2014, the RO essentially indicated that the scope of the Veteran's claims included the left hip, and determined that service connection for left hip arthroplasty was not warranted.  That same month, an appeal (VA Form 9) was received as to this issue.  
 
In April 2016, the Veteran was afforded a video conference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a bilateral hip disability, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran most recently had lumbar spine surgery in March 2011; his March 2011 back surgery is not shown to have necessitated at least one month of convalescence.


CONCLUSION OF LAW

The criteria for a temporary total evaluation for convalescence for a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.157, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence based on treatment for service-connected lumbar degenerative joint and disc disease with scar.  

During his hearing, held in April 2016, the Veteran asserted the following: he has had "a constant convalescence" during the last 20 years.  He has a history of four or five back surgeries, the most recent of which was in about 2012, at Saint Francis Hospital, for which he was "in rehab" for 30 days.  He stated that he had records of this treatment, but that he had left them at home.  

The Board notes that the Veteran was informed that records in his claims file showed that he had most recently undergone back surgery in March 2011.  In response, the Veteran's representative stated that the Veteran's pertinent records would be submitted, that the dates of relevant treatment would be specified in the future.  However, there is no record to show that any back surgery after March 2011 has been identified, nor have any records been submitted to show surgery or other treatment of his back requiring convalescence.  

On March 16, 2012, the Veteran filed his claim.  In January 2013, the RO denied the claim.  The Veteran has appealed.  

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

It is important for the Veteran to understand that "convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id.  

The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Records from the St. Francis Hospital show that on March 21, 2011, the Veteran underwent removal of L5-S1 posterior segmental spinal instrumentation, L4-5 laminectomy, L 4-5 posterolateral fusion, and reinstrumentation, L4, L5, S1 posterolateral with local bone grafting.  The postoperative diagnosis was lumbar L4-5 Grade I degenerative spondylolisthesis and spinal stenosis above previous healed L5-S1 fusion, with retained L5-S1 posterior segmental spinal instrumentation.  

The Veteran filed his claim for a temporary total rating for convalescence on March 16, 2012; contrary to the RO's decision, this is within one year of the surgery in issue.   

VA progress notes include a report, dated April 11, 2011, which states that the Veteran was observed to be ambulating slowly, but unassisted, and to complain of back pain following surgery.  An April 15, 2011 report notes complaints of left foot pain, and that he was ambulatory.  

In March 2011, the Veteran underwent surgery for his service-connected back disability, and he therefore meets the initial requirements under 38 C.F.R. § 4.30.  The remaining issue is whether or not the Veteran's March 2011 back surgery: (1) required at least one month of convalescence or (2) resulted in severe postoperative residuals such as incompletely healed surgical wounds, house confinement, or continued use of a wheelchair. 

The Board finds that the claim must be denied.  There is no competent or credible evidence to support the criteria for a total convalescent rating under 38 C.F.R. § 4.30.  There is no showing that any period of convalescence was necessary, let alone one month.  The record shows that about three weeks after his March 2011 surgery, the Veteran began receiving VA treatment for a variety of symptoms, to include back pain, and that he was observed to be ambulating without assistance.  Although the post-March 2011 VA treatment records show multiple complaints of back pain, complaints of pain do not satisfy the criteria for a "total" convalescent rating under 38 C.F.R. § 4.30.  The post-service medical treatment records, overall, provide evidence against his claim.  While the Veteran may be having back problems (the fact that the Veteran is having back problems is not in dispute), this is not a basis to find a "total" convalescent rating under 38 C.F.R. § 4.30.

In summary, the evidence is insufficient to show that the Veteran required one month of convalescence for his March 2011 surgery.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim for a temporary total evaluation under 38 C.F.R. § 4.30  for convalescence following back surgery in March 2011, is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107  (West 2014).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence based on treatment for service-connected lumbar degenerative joint and disc disease with scar is denied.


REMAND

The Veteran asserts that he has submitted new and material evidence to reopen a claim of entitlement to service connection for a bilateral hip disability, and that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that he made multiple jumps with an airborne unit during service, which caused a bilateral hip disability.  He further asserts that he has an acquired psychiatric disorder, to include PTSD, either due to service, or as secondary to pain from his service-connected back disability.  

A VA progress note, dated in August 2011, shows that the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  On remand, these records should be obtained.  Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  

With regard to the claim for a bilateral hip disability, claims for service connection were previously denied in several final RO decisions, most recently in January 2009.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

The Veteran filed to reopen the claim, and in March 2011, the Veteran was afforded a VA examination.  The diagnoses included moderate osteoarthritis of the left and right hips, with status post left hip surgery, as well as bilateral knee disabilities and sensory impairment of the right leg.  The examiner concluded that the Veteran's left hip condition was less likely to be related to his parachute jumps during service,  and that "it is less likely as not that any diagnosed disabilities are relate to the Veteran's jumps in service."  The examiner explained that there was no inservice evidence of a hip injury or treatment, and that his treatment started many years after he left active duty.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

The probative value of a medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Under the circumstances, these opinions are inadequate for adjudicatory purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner is precluded from relying on the absence of medical documentation/treatment as the sole basis for a negative opinion); Neives-Rodriguez.  

In this regard, the examiner must consider the fact that the Veteran made multiple jumps with an airborne unit, and the stress of such jumps on hips. 

Therefore, on remand, the Veteran's claims file should be returned to the VA examiner who performed the Veteran's March 2011 examination, and a supplemental opinion should be obtained, or, if that examiner is not available, the Veteran should be scheduled for a new examination, to include etiological opinions.  Douglas v. Shinseki, 23 Vet. App. 19 (2009); Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (it is within the Board's discretion to obtain further evidence when such development is required to render a decision on a claim).

With regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, in November 2012, the Veteran was afforded a QTC examination.  The examiner concluded that it was less likely than not (less than a 50 percent probability) that his Axis I diagnosed disorder (adjustment disorder with mixed mood) was "proximately due to or the result of" his service-connected condition.  The examiner explained that the Veteran has several nonservice-connected conditions that are productive of pain, specifically, disorders of the hips, knees, and rectum.  

The Board first notes that given the nature of the claim, which includes the argument that the Veteran has an acquired psychiatric disorder that is related to pain from service-connected disability, it is considered to be "inextricably intertwined" with the claims for service connection for the bilateral hips.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this claim must be deferred.

In addition, the QTC examiner did not discuss the possibility that the Veteran has an acquired psychiatric disorder, to include PTSD, that was caused by his service, or that has been aggravated by service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310 (2015); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  Therefore, on remand, the Veteran's claims file should be returned to the QTC examiner who performed the Veteran's November 2012 examination, and a supplemental opinion should be obtained, or, if that examiner is not available, or if otherwise appropriate, the Veteran should be scheduled for a new examination, to include etiological opinions.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Social Security Administration 's supporting medical records, pertinent to the appellant's claim for Social Security disability benefits.

2.  Return the claims file to the March 2011 VA examiner.  After review of the record, the examiner must provide opinions as to:

Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a right hip disability, or a left hip disability, that is related to his service.  

The examiner is requested to specifically discuss the Veteran's assertions of ongoing hip pain since service, as well as the opinions of Dr. G.Z. and Dr. A.I.  

3.  In the event that the examiner who conducted the Veteran's March 2011 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner. 

The questions set forth above must be answered.  All indicated studies/tests should be performed and all findings should be reported in detail.

4.  Return the claims file to the November 2012 QTC examiner.  The examiner should be provided with a list of the Veteran's service-connected disabilities.  After review of the record, the examiner must provide opinions as to:

a) Whether it is at least as likely as not (i.e., there is at least a 50% probability) that an acquired psychiatric disorder, to include PTSD, had its clinical onset during the Veteran's active duty service.

b) For any acquired psychiatric disorder which the examiner determines is not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that an acquired psychiatric disorder, to include PTSD, was caused by, or aggravated by, a currently service-connected disability.

5.  In the event that the examiner who conducted the Veteran's November 2012 QTC examination is not available, or if otherwise appropriate, schedule the Veteran for an appropriate VA examination with another examiner. 

The questions set forth above must be answered.  All indicated studies/tests should be performed and all findings should be reported in detail.

6.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

Rationales for the requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, the examiner(s) shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 
 
8.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


